DETAILED ACTION

1.	This action is responsive to the communications filed on 01/05/2021.
2.	Claims 1-7, 9-15, 17-20, are pending in this application.
3.	Claims 1, 9, 17, have been amended.
4.	Claims 8, 16, have been previously cancelled.  

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

	Applicant’s arguments with respect to claims 1-7, 9-15, 17-20 have been considered but are moot in view of the new ground of rejection. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-7, 9-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beckerle et al. (US 2009/0064147) in view of Gokulakannan (US 2012/0117075) and Tucker et al. (US 2020/0278884).
	Regarding claim 1, Beckerle disclosed:
	A computer-implemented method for dynamic transaction request grouping and allocation in a transaction processing system, the method comprising: 
detecting transaction requests based on a transaction request characteristic common to each of the requests, wherein the transaction request characteristic one or more of a service level agreement by which a servicing or handling requirement is specified, and a transaction-oriented application required for servicing (Paragraph 32, each data item… is called a transaction item. Each transaction item has a session identifier as well as other data to be used to describe the content of the transaction. When two transactions carry the same SID (i.e., similar transaction request characteristic)…those transactions are to execute in the order of arrival of the transactions items. Paragraph 33, associating the same SID with all the messages in the same set. Paragraph 51, aggregating multiple transaction items having the same SID into an aggregated transaction without affecting the semantics of the application. Paragraph 52, if the dataflow is not pipeline safe (i.e., SLA) then process the transaction items of an aggregated transaction one by one through the entire dataflow but reserve any commit for after the computation phase or separate the aggregated transactions);
	determining operating conditions of one or more transaction servicing nodes in the system with respect to each of the requests (Paragraph 48, the target size of the aggregated transaction is selected adaptively. The throughput of the system (i.e., operating condition of transaction servicing nodes) is measured for each aggregated transaction being processed. The target size is increased/decreased based on the throughput of the system);
	grouping the transaction requests for servicing based on the transaction request characteristic and a determined operating condition of each of the one or more transaction servicing nodes (Paragraph 43, in the aggregation phase, when a transaction item is read from a transactional resource, such as a queue, the logic for determining whether the transaction can be aggregated into a larger transaction with other transaction items is begun. Paragraph 44, a list of aggregated transactions is maintained, the list is the order that the transaction aggregates are to be processed. Paragraph 48, measuring throughput (i.e., operating condition) to determine whether the target size of the aggregated transaction needs to be increased or decreased. Paragraph 52, if the dataflow is not pipeline safe (i.e., more operating conditions) then process the transaction items of an aggregated transaction one by one through the entire dataflow but reserve any commit for after the computation phase or separate the aggregated transactions);
	routing the grouped requests with respect to the one or more transaction servicing nodes (Paragraph 74, the TAA system sends (i.e., routing) the first aggregated transaction that has met the execution criteria down the dataflow execution process, removing it from the list of aggregated transactions).
	While Beckerle disclosed requests that have a similarity (Paragraph 32, same SID), Beckerle did not explicitly disclose that the transactions themselves are similar transaction requests. 
	However, in an analogous art, Gokulakannan disclosed similar transaction requests.
Specifically, Gokulakannan disclosed detecting similar transaction requests based on a transaction request characteristic common to each of the requests (Paragraph 27, grouping similar requests and executing them together. Paragraph 84, a session is created with a session ID and is used for further communication with the server. A session also encompasses a process or situation whereby a plurality of requests are grouped to facilitate execution thereof in the same context. Paragraph 88, calculating a hash value on a request with information to enable similar requests to be grouped together, whereby grouping similar requests together into a group session is based on having the same hash value (i.e., transaction characteristic common to each request). Paragraph 92, assign each request a hash value which reflects the task similarity of the request…so that a similar hash value is accorded to a similar category of tasks); and
grouping the similar transaction requests for servicing by the transaction-oriented applications based on the transaction request characteristic and a determined operating condition of each of the one or more transaction servicing nodes (Paragraph 88, grouping similar requests together into a group session is based on having the same hash value (i.e., transaction characteristic). Paragraphs 98-99, grouped requests are maintained as a single grouping session for execution in a database server (i.e., transaction-orientated application) or application server (i.e., transaction-orientated application). For database server requests, this is based on a query plan that is generated. For application server requests, this is based on the business transaction that is required to be done (i.e., operating condition). The hash value, serves to group requests that are similar).
One of ordinary skill in the art would have been motivated to combine the teachings of Beckerle with Gokulakannan because the references involve grouping requests together, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the similar transactions of (Gokulakannan, Paragraph 34).
	Beckerle and Gokulakannan did not explicitly disclose each of the similar transaction requests respectively invoking a transaction-orientated application to service that similar transaction request and having a processing security level; and the one or more transaction servicing nodes configured to host the transaction-orientated application at the processing security level.
	However, in an analogous art, Tucker disclosed each of the similar transaction requests respectively invoking a transaction-orientated application to service that similar transaction request and having a processing security level (Paragraph 115, Figure 6, batching procedure that uses client-server transactions between a client device and a web server device. Paragraph 117, a document contains four asynchronous function calls, call 1, call 2, call 3, and call 4. Paragraph 118, the function calls that the client device reads are of a particular type (i.e., similar, as they are all asynchronous function calls). A particular type of function call includes a family or set of related function calls that all involve transmitting asynchronous requests to the web server device (i.e., invoking a transaction-orientated application to service). Paragraph 120, determining whether the function call type is whitelisted, and if so, batching (i.e., grouping) the function calls. Paragraph 121, having access to a whitelist of endpoints (i.e., application to service) and uses that whitelist to determine if the function call attempts to access the whitelisted endpoint. Accordingly, the client device batches function calls with the whitelisted endpoint. Paragraph 127, client device transmits to the web server device a batch of three asynchronous requests (i.e., similar). A given batch of asynchronous requests includes two or more asynchronous requests combined to form a single message. Paragraph 82, security policies require the use of a VPN between sites (i.e., processing security level));
	the one or more transaction servicing nodes configured to host the transaction-orientated application at the processing security level (Paragraphs 82, 93, security policies requiring the use of a VPN between sites. Servers instructed to initiate a Secure Shell Connection to the particular device. As such, the VPN would need to be used in order for access to occur(i.e., at the processing security level)).
	One of ordinary skill in the art would have been motivated to combine the teachings of Beckerle and Gokulakannan with Tucker because the references involve grouping requests together, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invoking a transaction orientated application of Tucker with the teachings of Beckerle and Gokulakannan in order to reduce processing overhead (Tucker, Paragraph 6).
	Regarding claims 9, 17, the claims are substantially similar to claim 1. Beckerle disclosed one or more processors and computer readable storage media (Paragraph 83). Therefore, the claims are rejected under the same rationale. 
	Regarding claims 2, 10, 18, the limitations of claims 1, 9, 17, have been addressed. Beckerle, Gokulakannan, and Tucker disclosed:
	scheduling transaction requests of the routed group of requests for sequential in tandem servicing by way of one or more of the transaction servicing nodes (Beckerle, Paragraph 40, each sessions transaction items are processed sequentially. Paragraph 52, processing the transaction items of an aggregated transaction one by one);
	collecting transaction request responses corresponding to each of the transaction requests upon servicing thereof (Beckerle, Paragraph 62, if there is a commit, the pending aggregated transaction is committed and if succeeded, the processing of all transactions in the aggregated transaction is completed. The aggregation phase begins again to identify and begin processing another aggregated transaction);
	determining operating conditions of one or more client communication nodes in the system with respect to each of the collected transaction request responses (Beckerle, Paragraph 52, if the dataflow is not pipeline safe (i.e., client communication nodes operating conditions) then process the transaction items of an aggregated transaction one by one through the entire dataflow but reserve any commit for after the computation phase or separate the aggregated transactions);
	grouping the collected transaction request responses for communication, by one or more of the client communication nodes, to respectively associated clients of the transaction request responses, wherein the collected transaction request responses are grouped based on the transaction request characteristic corresponding to each respective transaction request response and a determined operating condition of each of the one or more client communication nodes (Beckerle, Paragraph 43, in the aggregation phase, when a transaction item is read from a transactional resource, such as a queue, the logic for determining whether the transaction can be aggregated into a larger transaction with other transaction items is begun. Paragraph 44, a list of aggregated transactions is maintained, the list is the order that the transaction aggregates are to be processed. Paragraph 52, if the dataflow is not pipeline safe  then process the transaction items of an aggregated transaction one by one through the entire dataflow but reserve any commit for after the computation phase or separate the aggregated transactions);
	routing the collected transaction request responses with respect to the one or more client communication nodes, wherein the collected transaction request responses are routed based on respectively corresponding transaction request identifiers of each of the transaction request responses (Beckerle, Paragraph 74, the TAA system sends the first aggregated transaction that has met the execution criteria down the dataflow execution process, removing it from the list of aggregated transactions).
	Regarding claims 3, 11, 19, the limitations of claims 1, 9, 17, have been addressed. Beckerle, Gokulakannan, and Tucker disclosed:
	wherein the operating conditions are determined for each transaction servicing node based on a current servicing capacity of that transaction servicing node (Beckerle, Paragraph 40, transactional process has parallelism available proportional to the number of concurrent distinct session identifiers available for processing in the input at any given moment of time. If there is enough parallelism available, then transactions from different sessions can be aggregated. Gokulakannan, Paragraph 94, depending on the number of processing units available (i.e., capacity) and if parallelism is supported).
	For motivation, please refer to claim 1. 
	Regarding claims 4, 12, 20, the limitations of claims 1, 9, 17, have been addressed. Beckerle, Gokulakannan, and Tucker disclosed:
(Beckerle, Paragraphs 33-35, associating the same SID with all the messages in the same set. Having a message identifier that is unique within the SID to form a unique ID for the message. All records that carry the same SID and MID are processed).
	Regarding claims 5, 13, the limitations of claims 2, 10, have been addressed. Beckerle, Gokulakannan, and Tucker disclosed:
	wherein the operating conditions are determined for each client communication node based on a current communication capacity and availability of that respective client communication node (Beckerle, Paragraph 40, transactional process has parallelism available proportional to the number of concurrent distinct session identifiers available for processing in the input at any given moment of time. If there is enough parallelism available, then transactions from different sessions can be aggregated. Gokulakannan, Paragraph 94, depending on the number of processing units available (i.e., capacity) and if parallelism is supported).
	For motivation, please refer to claim 1.
	Regarding claims 6, 14, the limitations of claims 2, 10, have been addressed. Beckerle, Gokulakannan, and Tucker disclosed:
	wherein the transaction requests are scheduled based on the transaction request identifiers associated with each individual transaction request, the group identifier associated with the grouped requests, and the determined operating condition of one or more of the transaction servicing nodes (Beckerle, Paragraph 40, each sessions transaction items are processed sequentially. Paragraph 52, processing the transaction items of an aggregated transaction one by one. Paragraphs 33-35, associating the same SID with all the messages in the same set. Having a message identifier that is unique within the SID to form a unique ID for the message. All records that carry the same SID and MID are processed).
	Regarding claims 7, 15, the limitations of claims 2, 10, have been addressed. Beckerle, Gokulakannan, and Tucker disclosed:
	wherein the transaction requests are scheduled to prevent context-switching by the transaction servicing nodes during servicing of the transaction requests (Gokulakannan, Paragraph 33, thread-switching overhead is minimized by exploiting inherent parallelism in the inflowing requests).
	For motivation, please refer to claim 1. 

Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.                                                                                                                              
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663.  The examiner can normally be reached on M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/S.C.N/Examiner, Art Unit 2443  

/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443